11 Ill. App.2d 369 (1956)
137 N.E.2d 403
William Aschtgen, and June A. Aschtgen, Plaintiffs-Appellees,
v.
Hyman Raffle, M.B. Raffle, and Aaron Raffle, d/b/a Triple Tite Construction Company, Defendants-Appellants.
Gen. No. 10,956.
Illinois Appellate Court  Second District.
October 3, 1956.
Released for publication October 20, 1956.
Cannariato & Nicolosi, for appellant.
Sam J. Cannariato, of counsel.
Russell J. Goldman, for appellee.
Harold Stern, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE DOVE.
Judgment affirmed.
Not to be published in full.